FILED
                             NOT FOR PUBLICATION                            JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SALUSTIANO JOHN DELA CRUZ                        No. 09-70961
DOUGLAS, a.k.a. John Douglas,
                                                 Agency No. A098-023-331
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Salustiano John Dela Cruz Douglas, a native and citizen of the Philippines,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s removal order. We have

jurisdiction under 8 U.S.C. § 1252. We review de novo claims of United States

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
citizenship, Martinez-Madera v. Holder, 559 F.3d 937, 940 (9th Cir. 2009), and we

deny the petition for review.

      Douglas’s Filipino birth certificate provides evidence of his foreign birth,

gives rise to a rebuttable presumption of alienage, and shifts the burden of proof to

Douglas to establish U.S. citizenship. Id. The BIA correctly determined that

Douglas could not establish citizenship under former 8 U.S.C. § 1401(a)(7) (1978).

See id. at 941 (8 U.S.C. §1401 confers citizenship on a child born abroad only if

his alien parent and U.S. citizen parent were married at the time of his birth).

Contrary to Douglas’s contention, he also cannot establish citizenship under

8 U.S.C. § 1409. See 8 U.S.C. § 1409(a)(1) (a child born out of wedlock acquires

citizenship from his U.S. citizen father if, among other things, “a blood

relationship between the [child] and the father is established by clear and

convincing evidence”).

      Douglas’s remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED.




                                           2                                       09-70961